DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-12 and 15-22 are pending and have been examined in this application. Claims 13-14 have been cancelled.
This communication is the first action on the merits.
Information disclosure statements (IDS) have been filed on 12/17/2018, 02/27/2020, and 07/02/2020 and reviewed by the Examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities: The Examiner suggests changing “WMU” to --WUE-- in line 4 of claim 1 and line 5 of claim 8.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 6, 8-12, and 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the phrase "a memory" in line 2. This is a double inclusion of “a memory” in lines 15-16 of claim 1. The Examiner suggests changing “a memory” to --the memory--. Claim 9 is rejected for similar reasons in line 3 for having a double inclusion of “a memory” from line 17 of claim 8.
Claim 3 recites the phrase "a time reference" in lines 6 and 8. This is a double inclusion of “a time reference” in line 3 of claim 3. The Examiner suggests changing “a time reference” to --the time reference--. Claims 10 and 15 are rejected for similar reasons.
Claim 6 recites the phrase "the amount of blood" in line 5. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the amount of blood” to --an amount of blood--. Claims 21-22 are rejected for similar reasons.
Claim 6 recites the phrase "the conductivity of milk" in line 7. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the conductivity of milk” to --a conductivity of the milk--. Claims 21-22
Claim 8 recites the phrase "a milking session of a specific dairy animal" in line 14. This is a double inclusion of “a milking session of a specific dairy animal” in line 9 of claim 8. The Examiner suggests changing “a milking session of a specific dairy animal” to --the milking session of the specific dairy animal--.
Claim 12 recites the phrase "the method steps of the PMU in the method according to claim 1" in lines 5-6. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the method steps of the PMU in the method according to claim 1” to --the method according to claim 1 of the PMU--.
Claim 16 recites the phrase "a remote server" in line 3. This is a double inclusion of “a remote server” in lines 3-4 of claim 2. The Examiner suggests changing “a remote server” to --the remote server--.
Claim 20 recites the phrase "the representation" in lines 1-2. This renders the claim vague and indefinite, since it is unclear whether “the representation” is referring back to “a representation of said obtained reference data” in claim 4 or “a representation of the received data and the retrieved previously stored data” in claim 1.
Claim 22 recites the phrase "time information" in line 9. This is a double inclusion of “time information” in line 12 of claim 3. The Examiner suggests changing “time information” to --the time information--.
Claims 9-11, 15-19, and 21-22 are rejected based on their respective dependencies.
Appropriate correction is required. Accordingly, the invention has been examined as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 8-9, 11-12, 16, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Axelsson et al. (U.S. Pub. 20090133634) in view of Kopic et al. (U.S. Pub. 20140116341).
In regard to claim 1, Axelsson et al. disclose a method performed by an arrangement comprising a Portable Milking Unit (PMU) operable to communicate using short-range wireless communication (Figs. 2-4 and Paragraphs [0045-0047], where there are portable milking units 26-28 which are wirelessly connected to a wireless user equipment 11e) and a Wireless User Equipment (WMU) operable to communicate using short-range wireless communication (Figs. 2-4 and Paragraphs [0045-0047], where there is wireless user equipment 11e which communicates using short-range wireless communication 26c-28c with the portable milking units 26-28), the method comprising: the PMU providing data related to a milking session of a specific dairy animal directly to the WUE over a 
In regard to claim 2, Axelsson et al. as modified by Kopic et al. disclose the method according to claim 1, wherein the storing by the WUE of the received data in a memory further comprises providing the received data to a remote server for storage (Axelsson et al., Fig. 3 and Paragraphs [0008] and [0034], where there is a remote server 11e-1 which stores data).
In regard to claim 4, Axelsson et al. as modified by Kopic et al. disclose the method according claim 1, further comprising: obtaining, by the WUE, from a remote server, reference data related to one or more geographically remote milking sessions; displaying a representation of said obtained reference data on the display of the WUE as a reference enabling evaluation of the milking session in relation to the one or more geographically remote milking sessions (Kopic et al., Figs. 4-6 and Paragraph [0050-0055], where the WUE displays a representation of reference data (milk production metrics assembled into a milk production timeline or model) related to one or more geographically remote milking sessions (an individual animal or a group of animals), thereby enabling evaluation of the milking session in relation to the one or more geographically remote milking sessions).
In regard to claim 5, Axelsson et al. as modified by Kopic et al. disclose the method according to claim 1, wherein the representation provided for display comprises coordinates comprising a milk yield value and a time value (Kopic et al., Figs. 4-5 and 
In regard to claim 6, Axelsson et al. as modified by Kopic et al. disclose the method according to claim 1, wherein the data provided by the PMU and received by the WUE further comprises at least one of: an identifier of the specific dairy animal; an indicator of the amount of blood comprised in milk from the milking session; an indicator of the conductivity of milk from the milking session; time information related to the milking session; information about a milk flow during the milking session (Axelsson et al., Paragraph [0046], where the data provided by the PMU to the WUE can be an indicator of the conductivity of the milk, an indicator of the amount of blood, and information about milk flow rate).
In regard to claim 8, Axelsson et al. disclose an arrangement for supporting dairy animal management, the arrangement comprising: a Portable Milking Unit (PMU) operable to communicate using short-range wireless communication (Figs. 2-4 and Paragraphs [0045-0047], where there are portable milking units 26-28 which are wirelessly connected to a wireless user equipment 11e); and a Wireless User Equipment (WMU) operable to communicate using short-range wireless communication (Figs. 2-4 and Paragraphs [0045-0047], where there is wireless user equipment 11e which communicates using short-range wireless communication 26c-28c with the portable milking units 26-28), wherein: the PMU is configured to provide data related to a milking session of a specific dairy animal directly to the WUE over a short-range wireless link (Paragraphs [0045-0047], where the portable milking units 26-28 provide data relating to milking sessions to the wireless user equipment 11e via a short-range wireless link), the 
In regard to claim 9, Axelsson et al. as modified by Kopic et al. disclose the arrangement according to claim 8, wherein the storing, by the WUE, of the received data in a memory further comprises providing the received data to a remote server for storage (Axelsson et al., Fig. 3 and Paragraphs [0008] and [0034], where there is a remote server 11e-1 which stores data).
In regard to claim 11, Axelsson et al. as modified by Kopic et al. disclose the arrangement according to claim 8, wherein the WUE is further configured to: obtain, from a remote server, reference data related to one or more geographically remote milking sessions; and provide a representation of said obtained reference data for display on the display of the WUE as a reference enabling evaluation of the milking session in relation to the one or more geographically remote milking sessions (Kopic et al., Figs. 4-6 and Paragraph [0050-0055], where the WUE displays a representation of reference data (milk production metrics assembled into a milk production timeline or model) related to one or more geographically remote milking sessions (an individual animal or a group of animals), thereby enabling evaluation of the milking session in relation to the one or more geographically remote milking sessions).
In regard to claim 12, Axelsson et al. as modified by Kopic et al. disclose a non-transitory data recording medium having stored therein a computer program comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out the method steps of the PMU in the method according to claim 1 (Axelsson et al., Paragraphs [0046-0049], where the PMU at least has a processor, a 
In regard to claim 16, Axelsson et al. as modified by Kopic et al. disclose the method according claim 2, further comprising: obtaining, by the WUE, from a remote server, reference data related to one or more geographically remote milking sessions; displaying a representation of said obtained reference data on the display of the WUE as a reference enabling evaluation of the milking session in relation to the one or more geographically remote milking sessions (Kopic et al., Figs. 4-6 and Paragraph [0050-0055], where the WUE displays a representation of reference data (milk production metrics assembled into a milk production timeline or model) related to one or more geographically remote milking sessions (an individual animal or a group of animals), thereby enabling evaluation of the milking session in relation to the one or more geographically remote milking sessions).
In regard to claim 18, Axelsson et al. as modified by Kopic et al. disclose the method according to claim 2, wherein the representation provided for display comprises coordinates comprising a milk yield value and a time value (Kopic et al., Figs. 4-5 and Paragraph [0051], where the representation can include milking time, milk quantity, and milking yield data).
In regard to claim 20
In regard to claim 21, Axelsson et al. as modified by Kopic et al. disclose the method according to claim 2, wherein the data provided by the PMU and received by the WUE further comprises at least one of: an identifier of the specific dairy animal; an indicator of the amount of blood comprised in milk from the milking session; an indicator of the conductivity of milk from the milking session; time information related to the milking session; information about a milk flow during the milking session (Axelsson et al., Paragraph [0046], where the data provided by the PMU to the WUE can be an indicator of the conductivity of the milk, an indicator of the amount of blood, and information about milk flow rate).
Claims 3, 10, 15, 17, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Axelsson et al. (U.S. Pub. 20090133634) in view of Kopic et al. (U.S. Pub. 20140116341) as applied to claim 1, and further in view of Otley et al. (WO2008108667).
In regard to claim 3, Axelsson et al. as modified by Kopic et al. disclose the method according to claim 1. Axelsson et al. as modified by Kopic et al. do not disclose the PMU requesting a time reference from the WUE; the WUE receiving the request from the PMU for a time reference; and the WUE providing, in response to the received request, a time reference derived from a local clock of the WUE, to the PMU; the PMU receiving the time reference provided from the WUE; and the PMU including time information in the data provided to the WUE, the time information being based on the received time reference. Otley et al. disclose the PMU requesting a time reference from the WUE (Page 15, lines 19-23, the request for a time reference can occur during registration; Page 21, lines 4-10, where during a registration conversation between the PMU and the WUE, a 
In regard to claim 10, Axelsson et al. as modified by Kopic et al. disclose the arrangement according to claim 8. Axelsson et al. as modified by Kopic et al. do not disclose the PMU is further configured to request a time reference from the WUE, the WUE is further configured to receive the request for a time reference from the PMU, the WUE is further configured to provide, in response to the received request, a time reference derived from a local clock of the WUE, to the PMU, the PMU is further configured to receive the time reference provided from the WUE, and the PMU is further configured to include time information in the data provided to the WUE, based on the received time reference. Otley et al. disclose the PMU is further configured to request a time reference from the WUE (Page 15, lines 19-23, the request for a time reference can occur during registration; Page 21, lines 4-10, where during a registration conversation between the PMU and the WUE, a time reference is sent to the PMU), the WUE is further configured to receive the request for a time reference from the PMU (Page 21, lines 4-10, where the WUE and PMU take part in a wireless registration conversation), the WUE is further configured to provide, in response to the received request, a time reference derived from a local clock of the WUE, to the PMU (Page 15, lines 19-23, where the PMU wirelessly receives a time reference from the local clock (master real time clock signal) of the WUE), the PMU is further configured to receive the time reference provided from the WUE (Page 15, lines 19-23, where there is wireless 
In regard to claim 15, Axelsson et al. as modified by Kopic et al. disclose the method according to claim 2. Axelsson et al. as modified by Kopic et al. do not disclose the PMU requesting a time reference from the WUE; the WUE receiving the request from the PMU for a time reference; and the WUE providing, in response to the received request, a time reference derived from a local clock of the WUE, to the PMU; the PMU receiving the time reference provided from the WUE; and the PMU including time information in the data provided to the WUE, the time information being based on the received time reference. Otley et al. disclose the PMU requesting a time reference from the WUE (Page 15, lines 19-23, the request for a time reference can occur during registration; Page 21, lines 4-10, where during a registration conversation between the PMU and the WUE, a time reference is sent to the PMU); the WUE receiving the request from the PMU for a time reference (Page 21, lines 4-10, where the WUE and PMU take part in a wireless registration conversation); and the WUE providing, in response to the received request, a time reference derived from a local clock of the WUE, to the PMU (Page 15, lines 19-23, where the PMU wirelessly receives a time reference from the local clock (master real time clock signal) of the WUE); the PMU receiving the time reference provided from the WUE (Page 15, lines 19-23, where there is wireless communication of a time reference from the WUE to the PMU); and the PMU including time information in the data provided to the WUE, the time information being based on the received time reference (Page 21, lines 4-10, where the data collected by the PMU is based on the time reference received from the WUE (both PMU and WUE clocks are synchronized throughout the milking session)). Axelsson et al. and Otley et al. are analogous because they are from the same field of endeavor which include milking devices. It would have been obvious to one 
In regard to claim 17, Axelsson et al. as modified by Kopic et al. and Otley et al. disclose the method according claim 3, further comprising: obtaining, by the WUE, from a remote server, reference data related to one or more geographically remote milking sessions; displaying a representation of said obtained reference data on the display of the WUE as a reference enabling evaluation of the milking session in relation to the one or more geographically remote milking sessions (Kopic et al., Figs. 4-6 and Paragraph [0050-0055], where the WUE displays a representation of reference data (milk production metrics assembled into a milk production timeline or model) related to one or more geographically remote milking sessions (an individual animal or a group of animals), 
In regard to claim 19, Axelsson et al. as modified by Kopic et al. and Otley et al. disclose the method according to claim 3, wherein the representation provided for display comprises coordinates comprising a milk yield value and a time value (Kopic et al., Figs. 4-5 and Paragraph [0051], where the representation can include milking time, milk quantity, and milking yield data).
In regard to claim 22, Axelsson et al. as modified by Kopic et al. and Otley et al. disclose the method according to claim 3, wherein the data provided by the PMU and received by the WUE further comprises at least one of: an identifier of the specific dairy animal; an indicator of the amount of blood comprised in milk from the milking session; an indicator of the conductivity of milk from the milking session; time information related to the milking session; information about a milk flow during the milking session (Axelsson et al., Paragraph [0046], where the data provided by the PMU to the WUE can be an indicator of the conductivity of the milk, an indicator of the amount of blood, and information about milk flow rate).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Axelsson et al. (U.S. Pub. 20090133634) in view of Kopic et al. (U.S. Pub. 20140116341) as applied to claim 1, and further in view of Cattaneo et al. (U.S. Pub. 20150296736).
In regard to claim 7, Axelsson et al. as modified by Kopic et al. disclose the method according to claim 1. Axelsson et al. as modified by Kopic et al. do not disclose an indicator comprised in, or derived from, the data received by the WUE is determined to meet a threshold, causing, at the WUE, an auditory, visual and/or tactile alarm signal to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited, for the full list of prior art made of record. Particularly the references were cited because they pertain to the state of the art of milking devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604.  The examiner can normally be reached on Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642